 LOWERY TRUCKING CO.Lowery Trucking Co. and Ace-Alkire Freight Lines,Inc.andMeat and Highway Drivers,Dockmen,HelpersandMiscellaneousTruckTerminalEmployees Union Local No. 710;affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case18-CA-2626(Formerly13-CA-8357)June 26, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn April 1, 1969, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondents had notallege i in the complaint and recommendeddismissalas to them. Thereafter, Respondents filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondents, Lowery Trucking Co.,'In essential agreement with the Trial Examiner we conclude that theRespondents violated Sec.8(a)(5) of the Act by refusing to recognize andbargain with the Union as the majority representative of their employees inan appropriate unit and thereafter embarking upon a campaign of unfairlabor practices to thwart the Union.Respondents,in fact, were successful,foramajority of employees signed a petition revoking the Union'sauthority to bargain for them.Clearly those unfair labor practices had theeffect of undermining the Union'smajority and their nature was such as topreclude the holding of a fair election. Accordingly, we find thatRespondent violated Sec 8(aX5) and(I) of the Act, and that the policiesof the Act will best be effectuated through a bargaining order as a remedyfor such conduct.N L.R.B.v.Gissell Packing Co.,398 U S. 336.13Council Bluffs, Iowa, and Ace-Alkire Freight Lines,Inc.,DesMoines, Iowa, their officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Decision.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges violations of the Act not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge filed onApril 1, 1968, by Meat and Highway Drivers, Dockmen,Helpers andMiscellaneous Truck Terminal EmployeesUnion,LocalNo. 710, affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (Local 710) and served on April2,1968, upon Respondents,Walter Lowery and RuthLowery, partners, doing business under the name LoweryTrucking Co. (Lowery Trucking) and upon Respondent,Ace-Alkire Freight Lines, Inc. (Ace), the General Counselof the National Labor Relations Board (the Board),through theRegionalDirectorforRegion 18 onSeptember 16, 1968, issued an amended complaint andnotice of hearing against Respondents. Ace and LoweryTrucking filed their respectiveanswers inwhich eachdenied that it was the employer of the employees involvedand deniedallallegationsof unfair labor practices. Ahearing washeld on November 14, 15, 18, and 20, 1968,at Council Bluffs,Iowa,before the Trial Examiner namedabove.TheGeneralCounsel and Respondents wererepresented by their respective counsel at the hearing; theCharging Party was represented by its organizer. TheGeneral Counsel and Respondents have filed briefs withthe Trial Examiner.Upon the entire record' and from his observation of thewitnessesthe Trial Examinermakesthe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondentAce-AlkireFreightLines,Inc., isaMissouri corporation having its principal place of businessinDes Moines,Iowa,and having eight freight terminals invarious States of the United States, including terminals inDes Moines,Iowa,Minneapolis,Minnesota,and Omaha,Nebraska.It is engaged as a motor carrier in theinterstatetransportationof commodities pursuant tocertificatesgrantedbytheInterstateCommerceCommission(the ICC).Ace annually receives in excess of$50,000 for the interstate transportation of goods. It isfoundthatAce isan employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theNational Labor RelationsAct (the Act).RespondentLoweryTrucking Co. is a partnership, theco-owners of which are WalterLowery andRuthLowery,hiswife.It has a terminal and shop inCouncilBluffs,Iowa, where it is engaged in the business of leasing truckstomotor carriers certificatedby the ICC. LoweryTrucking annually receives in excess of$250,000 forleasing its trucks to carriers engaged in the interstate'Pursuant to Respondent Ace's unopposed motion,it is ordered that thetranscript of testimony be corrected as indicated in Appendix A annexed tothisDecision [Omitted from publication.]177 NLRB No. 7 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransportation of commodities.It is found that LoweryTrucking is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDMeat and Highway Drivers,Dockmen,Helpers andMiscellaneousTruckTerminal EmployeesUnion, LocalNo. 710,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESfurnish and bear the expense of license plates, running andmaintenance, fuel and maintenance of refrigeration unitshauled by the leased tractors, including fuel for units itdid not own, was to pay bridge and road tolls, finesresulting from violation of speed,weight,ICC, or otherregulations,and was required to provide itself with publicliabilityand property damage insurance covering suchtimes as the leased equipment was not in use by Ace. Theleaseprovidedthatthe32centspermilewas"compensation to the lessor for the use of the equipmentand driverd r i v e r .B. The Relationship Between Respondents and theEmployeesThe principal issues litigated at the hearing were: (a)whetherRespondentseach coerced the employees; (b)whether eachRespondentwas an employer of theemployees involved; (c) whether they were joint employers;(d)whether the employees involved constituted anappropriate unit;and (e)whether a demand for bargainingcommunicated only to Ace was a sufficient basis uponwhich to predicate a finding of a refusal to bargain inviolation of Section 8(a)(5).A. TheRelationship BetweenAce and LoweryTruckingOn June 30, 1967, Ace Lines, Inc. merged with AlkireTruck Lines, Inc. (Alkire), into Ace-Alkire Freight Lines,Inc., the present Respondent, Ace. Effective July 1, 1967,Ace took over the operation of Alkire freight terminals,including theOmaha terminal.The terminal manager,Myers, was retained but the dispatcher was replaced. Acecontinued the operation of the various Alkire routes,among them the hauling of raw meat in refrigeratedtrailers from some eight packing plants in Omaha to theirrespective customers in Chicago. The great bulk of themeat was hauled in equipment leasedto Alkire by LoweryTrucking,a relationship that began in 1962,and Ace dealtwith Lowery Trucking on the basis of the latter's leaseagreement with Alkire. The tractors bore the legend,"Walt LoweryleasedtoAce-AlkireFreightLines,"together with Ace's ICC permit numbers. Except for theleasing of equipment by Lowery Trucking to Ace, therewas no business or other connection between the two firmsor their respective owners.LoweryTrucking leasedtractors and trailers to approximately seven companiesand had some 100 trucks leased out.On October 1, 1967, Lowery Trucking and Aceexecuted a new lease having the same termsas the Alkirelease except thatLoweryTrucking'scompensation wasincreased from 31 cents to 32 cents per mile. The leaseapplied to 14 tractors and 16 trailers, each specificallyidentified in the lease by serial and title numbers. Amongthe provisions were the following:After 30days the leasewas subject to termination by either party upon 90 days'notice.Lowery Trucking delivered complete possessionand control of the leased equipment to Ace for usewherever Ace was authorized to haul property by the ICCor other regulatory body,and all shipments were to behandled,billed and deliveredinAce's name.Ace was topay for telephone calls authorized by its personnel and forweighing-scale fees for gross loads in excess of 33,000pounds.Itwas to maintain"allnecessary insurancecoverage"when property was transported with itsauthority, and it was to furnish workmen's compensationinsurance covering the drivers.Lowery Trucking was toHiring:Lowery Trucking hired drivers only for specifictractors on lease; the jobs were referred to as "seats." Ithad a separate payroll for the drivers assigned to eachlessee.Wolf, who did the hiring, testified credibly thatLowery Trucking received written applications frompotential drivers for the Ace run, interviewed them, andmade preliminary checks. He stated that when a man metAce'sminimum requirements - 3 years' over-the-roaddriving, 25 years of age and suitable character - he wassent, alongwith a copy of his application,2 to Ace whichhad the final word as to hiring a driver for the particularrun involved. However Ace never rejected a driver sent byLowery Trucking.Wolf ascribed this to his care inmeeting Ace's requirements. The driver was also requiredto bring to Ace a copy of the report on his ICC-requiredphysical examination; if he did not have one sufficientlyup-to-date,Wolf instructed him to have such anexamination and to bringthe report to Ace. Ace had nopayroll for the drivers of the Lowery trucks. Some menfirst appliedfor jobs directly to Ace, but whenever the jobinvolved driving the Lowery equipment, Ace sent them tothat firm to file theirapplications.Lowery Trucking alsoreceived applications without regard to particular lessees.When a suitable seat was open, Wolf got in touch with theapplicant and sent him to Ace or whatever other lesseehad the opening.Finances:The Lowery drivers who worked for Acereceivedalldirectmonetarycompensationandreimbursement from Lowery Trucking. This included theirbasic wage,which was based on mileage covered, andalso, when it was granted,a $5 payment which was madeupon presentation of a hotel receipt when drivers had toremain overnight in Chicago. The mileage payment wasLowery Trucking's obligation to the employees; thelayoverpayment was Ace's obligation, and LoweryTrucking was reimbursed by Ace.' All these payments, aswell as the rental payments, were made on the basis of thedrivers'manifests which, with attached vouchers, showedthemileage covered and the incidental expenses.LoweryTrucking included its Ace drivers in its hospitalizationinsurance program.When Ace took over the Alkireoperation, Lowery Trucking was paying 8 cents per mile.When the new lease was discussed by Walter Lowery andEaster,presidentof Ace, in September1967, Lowery toldEaster that he wanted his mileage rate increased so thathe could increase the drivers' pay. The increase from 31 to32 cents per mile was agreed to and Lowery Truckingthen increased the drivers' pay to 8-3/4 cents per mile.'For reasons not apparent in the record some drivers were required tomake out additional applications for Ace'For a short time Ace recompensed the drivers at the rate of $2.50 perhour for unloading in Omaha,but the record is not clear as to whether the LOWERY TRUCKING CO.15Duties:Pursuant to ICC regulations Ace used nodrivers unless within 3 years they had been certified asphysically fit by a licensed physician or osteopath. Acerequiredthe Lowerydrivers to maintain and turn in toAce a daily log required by the ICC showing times andpoints of departures,arrivals, fueling stops, and layovers,and also showing all periods of consecutive driving, aswell as cumulative driving hours on a 24-hour and 8-daybasis. These logs were reviewed by Ace, which reported tothe ICC anyviolationstheydisclosed.Ace's safetydirector periodically issued safety literature to the Lowerydrivers,and from time to time he discussed safety matterswith various drivers directly. In about May 1968 Aceissued a safety bulletin addressed to "all road drivers,"which included the Lowery drivers, instructing them:That it will be his responsibility, when dispatched, tonotify the dispatcher whether or not he can accept aparticular run and to make this trip without being inviolation of the ICC rules. You are not to accept adispatch if you do not have the hours of service[available] and cannot perform your duties under theprescribed rule ....Ace's insurance carrier operated road patrols whichreported to Ace violations of regulations by the drivers.Ace's dispatcher would notify a driver by telephone whereand when he was to pick up his next load. Normally 2 to4 hours' noticewas given.After picking up his tractor atthe Lowery terminal the driver drove to the Ace terminalfor the manifest and to the shipper for his already loadedtrailer, and then left for Chicago. Drivers were expected tomake the tripwithin a maximumof 11 hours; Ace wouldrequestLoweryTrucking to replace a man whoconsistently failed to meet that maximum. Upon arrival inChicago the driver reported to the Ace terminal there hismanifest number,his time of arrival, and the temperatureof the meat. He reported again after his cargo wasunloaded, after which he proceeded to a truck stop knownas Truckers' Paradise, where his truck was refueled andthe trailer steamed.When that was completed, the driveragain reportedto the Chicagoterminal andreceivedinstructions as to a return load, including the pickup time,the delivery point in Omaha, and, usually, whether thetrailercould simply be dropped there or had to beguarded by the driver until turned over to the persons whowere to unload.In Omaha, after disposing properly of theloaded trailer, the driver returned the tractor to theLowery terminal and delivered his manifests to LoweryTrucking, which mailed a copy to Ace. He then wenthome to await his next dispatch.Maintenance work onthe tractor was performed by Lowery personnel; driversreported to Lowery Trucking any need for repairs. Acerequired drivers to perform additional duties,such asmonitoring the refrigeration units en route and defrostingthem from time to time;helping unload their trailers insome cases on the return trip; and moving trailers frompoint to point in the Omaha area.Termination of employment:Myers,Ace's terminalmanager,testified that Ace had a working arrangementwith Lowery Trucking that the latter would remove fromtheAce operation any employee whose performance wasproved unsatisfactory.However, on September 10, 1968,Myers gave a Lowery drivera note warninghim that theAce dispatcher would discharge him if he again failed tofollow the dispatcher's instructions.In early November1968Myers told Slotten, a Lowery driver whom he sawfightingwith the dispatcher, that he was through, andmen received the money directly from Ace or throughLoweryTrucking.when Slotten asked whether that meant he was fired,Myers said yes." Slotten drove his truck to the Lowery lotand reported to Wolf, asking whether Myers had called.Told that he had, he told Wolf he would remove hispersonal property from the tractor the next day, whichWolf assented to, and Slotten left. Slotten toldWalterLowery that he had been fired and asked what he coulddo about it, saying that he did not know what he woulddo for a job. Lowery replied that Slotten had brought iton himself, that he could do nothing, and that if Ace firedhim he was automatically out of a job. Subsequently thedispatcher and Slotten adjusted their dispute and Myerscalled Slotten back to work. He went out on his next turnwith no loss of assignment. In August 1968 Ace wasinformed that one of the Lowery drivers had a womanwith him in his cab. Ace called Wolf and told him theman was not working any more.Concluding findings as to the employmentrelationshipAce:The Lowery drivers performed virtually all theirduties pursuant to detailed instructionsfrom Ace, notLowery Trucking. Moreover, while they could select theparticularroads they traveled between Chicago andOmaha, this did not mean that they were not under Ace'scontrol while on those trips. Ace limited them to a certainmaximum time, and it was Ace that had, and exercised,the responsibility for encouraging safe driving habits andrequiring the drivers to adhere to speed and weightregulations,as well as theICC regulationsdesigned tomaintain their driving ability. In addition, it was Ace thatspecified to the drivers when and where loads were to bepicked up both in Omaha and Chicago, that, aftercompletion of the return runs, required the drivers tomove various trailers about in Omaha, to guard certainloads,and in some cases to assist in unloading,and it wasAce that decided whether they were to be paid extra forthese services.All these things were done by Ace with aview to maintaining its own, not Lowery Trucking's,standing with its customers,its insurance carrier,and withthe ICC. Plainly Ace's control, in its owninterest, of thedrivers'day-to-day operations was that of an employerover his employees. Ace also had substantial control,againin its own interst, of the employees' tenure ofemployment.While it never rejected a driver hired byLowery Trucking, it had the right to do so; the TrialExaminer does not credit Myers' testimony that Ace couldnot reject a driver sent by Lowery Trucking. MoreoverAce did terminate two Lowery drivers and it issued awrittenwarning of possible discharge to a third. It isfound that the relationship between Ace and the Lowerydriversworking for it was that of an employer andemployees.SeeTroupeLeasingCo.andChemicalLeaman Tank Lines, Inc.,174 NLRB No. 37; cf. alsoLocal No. 24, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America v.N.L.R.B.,266 F.2d 675 (C.A.D.C.), denying enforcementof 120 NLRB 1103.Lowery Trucking:While Lowery Trucking's interest inand control of the drivers' day-to-day work was not soextensive as Ace's, it was substantial. The drivers wererequired to report to Lowery Trucking any repairs thatwereneeded.ItwasLoweryTrucking'sexpensiveequipment that was entrusted to the men's care, and itThe Trial Examiner has credited Slotten's version of the incident overMyers'. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDwas Lowery Trucking that would have borne the cost ofpoor driving thatresulted in wastefulness or in damage tothe equipment,as wellas the cost of fines for violations ofspeeding,overweight,and otherregulations.Itmust beinferred that theseconsiderationsplayedan importantpart inLowery Trucking's decision as towhether or notto hire a driver for an Ace seat.Most important,LoweryTruckingdeterminedand bore the cost ofwages.In viewof Lowery Trucking's control on its ownbehalf of theseimportant aspects ofthe employmentrelationship, it isfound thatits relationshipwith the drivers was that ofemployer andemployees.BothRespondentshad adirectinterestinandresponsibility for the drivers' performanceas regardsspeeding,overweightregulations,anden-routemaintenance of refrigeration equipment.Bothparticipatedin thehiring process,Lowery Trucking directly and Aceby reviewing employmentapplications and through itspower to rejectand/or immediately dischargeany driver.Moreover, whileRespondentspurported to separate thecontrolof the drivers' labors from control of theircompensation,suchseparationdoesnot realisticallyrepresent the actual situation.Thus, as discussed below,when Lowerysought an increase in mileage rates inSeptember 1967, he explained to Easter that it was tobe used in large part to increase the wagesof the menworkingforAce; and Ace itselfincreasedthe drivers'wages when it consentedto pay themfor unloading, atask formerly included in thework performedin returnfor themileage rate.In view of their sharingof controlover laborpoliciesaffectingtheemployees in theappropriate unit, it isfound that Ace and LoweryTruckingwere jointemployers of saidemployees. SeeManpower, Inc., of Shelby Countyand ArmourGroceryProductsCo., a Divisionof Armour and Company,164NLRB No. 37.C. Sequenceof Events1.Organizationof theemployees and seeking ofrecognitionIn August 1967 Mischan,a Local 710 organizer, beganto solicit designation cards from Ace's meat haulers at theTruckers'ParadiseTruckstop in Chicago.As foundbelow,on February 29, 1968,and thereafter he had cardsfrom a majority. That day he informed Richard Wynant,Ace's vice president,that Local 710 represented the meathaulers and that he wished to speak with someone havingauthority to negotiate and sign contracts for Ace.WynantinstructedMischan to contact the Motor Carriers LaborAdvisoryCouncil(theCouncil),statingthatthatorganization was Ace's"labor representative"and thatafterMischan spoke to them,they would contact Ace.Mischan telephoned the Council the same day and thenext day, March 1, he met with John and Frank Bridgethe two officers who administered its affairs. FrankBridge arranged a meetingforMarch 8 but, with Local710's consent,he rescheduled it to March 15.Mischanappeared for the March 15 meeting and spoke with JohnBridge,but no official of Ace appeared.Bridge toldMischan that Ace did not want to meet because the menwere not Ace employees, and he said that Ace had acontract with two other Teamster locals.Bridge wrote toAce on March 15 as follows:Referringtoour telephone conversation of thismorning,the officers of Local 710 in Chicago haveoffered to show us the signed cards of all the Lowerydrivers- fourteen total - moving perishable productson Ace-Alkire equipment, either leased or owned, intoand out of the Chicago area.You may, if you decide to do so, elect to ask theNationalLaborRelationsBoard for a supervisedelection and, if the majority of the men who have signedthe cards vote to have Local 710 in Chicago representthem in negotiations, you will be obligated to recognizethe officers of that local and proceed with negotiationsdesigned to work out a contract, subject to certificationby the Board.Ifyourefusetonegotiate,itwouldbemyrecommendation that you discontinue hauling the meatand other perishable products.On Wednesday, March 20, 1968, Local 710 received aletter from Ace refusing its request to negotiate a contracton the grounds that the drivers were employees of LoweryTrucking, not Ace, and that Ace did not believe thatLocal 710 represented "a majority of employees in anappropriate unit." It suggested that a petition be filedwith the Board.On Monday, March 25, 1968, Local 710 picketed theAce trucks at the Truckers' Paradise and at all places inChicago where they stopped to load or unload. Apparentlyall the meat coming from Omaha was delivered, but noloads were taken on, and all the trucks in Chicago thatday returned to Omaha empty.' On March 26 Ace filed acharge in Case 13-CP-173 alleging,inter alia,that Local710 was picketing with an object of forcing or requiringAce or Lowery Trucking to bargain with it. Acesuspended the meat-haul operation; it was not resumeduntil April 9.'2. Interference,restraint,and coercion by AceOnWednesday,March 27, the meat-haul driversassembled at the Lowery terminal and met with LynnEaster,Ace's president,his son,Richard,itsoperationsmanager, andPhillips,Ace's attorney.Walter and RuthLoweryandTrumanWolf,LoweryTrucking's"dispatcher,"were also present.The recorddoes not showwho initiated the meeting.'Before meeting with the driversEaster had a conversation in the office withWalterLowery.Either in that conversation or in anotherconversation with Lowery that same day Easter said that.he didn't know how, maybe, he could afford to runit if it went union."The Ace officials went outside, where all the driverswere assembled. Easter indicated that he understood thatthe men wished to discuss some problems.At some time'Ace attempted to prove that its trucks were physically blocked by Local710 pickets. There is no competent evidence that any truck was blockedand several drivers testified positively that their trucks were not hindered inany way from moving at will.'TheRegionalDirector refused to include in the Complaint anyallegation,aschargedbyLocal710,thatthesuspensionwasdiscriminatory.In sustaining such refusal the General Counsel did notadopt the reasons given by the Regional Director,but stated that,in viewof the perishable cargo involved,the burden of establishing that theshutdown was due to nonbusiness considerations could not be sustained'Most drivers who testified stated that they heard about the meetingfrom other drivers.Slotten testified thatWomble told him that Easterwanted to meet with the men. Gates testified, "Truman told us that Mr.Easter was coming to Omaha to talk with the fellows."Easter testifiedthatMyers had told him the day before that four or five drivers had askedif he could come. Myers did not testify about any aspect of the meeting.Wolf testified, "the drivers called this meeting," but he gave no indicationof who the particular drivers were or what the basis was for his statement LOWERY TRUCKING CO.duringthe ensuing discussionMutchie stated that all themen hadsignedcards for Local 710, and this statementwas not controverted. In the welter of complainingdiscussion focused on two items, namely, the fact that themen received nothing extra when Ace required them toremain overnight in Chicagoawaitinga return load, andthe fact that they had to spend much time in Omaha inconnection with' loading and unloading, for neither ofwhich'they received extra compensation or reimbursement.Easter said that he thought they werebeingpaid $5 foreach layover in Chicago, and he expressed surprise whentold that it was not being received by the men. Easter saidthat the meat-haul "operation" was a new one for Aceand that he was "taking a good look at this." He said, "ifitdoesn't start doing better, we are still sending a lottrucks back empty as we aren't able to get them loaded.We aregoingto close it up."During the time that Ace's officials met with all theemployees there was so much simultaneous talk as tomake most of the discussion unintelligible, and theofficials withdrew to the Lowery office. Shortly thereafterWomble, Ayers, Mutchie, and Hunt, at Wolf's suggestion,went in to discuss matters further underless confusingcircumstances.'The substance of the discussion in theoffice concerning working conditions was similar to thatoutside.However, Easter was able to discuss with the menwhat compensation for loading would cost Ace. Ayers,Hunt, and Mutchie testified, but Easter denied, thatEaster said that he would close the operation down beforedealing with Local 710. Womble testified that he did notrecall that statement, but he didrecallEaster saying thathe was taking "a close look" at the operation. Mutchietestified that the reasongivenby Easter was that Ace wasalready dealing with a union in Des Moines and would notnegotiate with a Chicagounion.Ace's attorney cautionedthe employees that it should be very clear to the driversthat Ace was not threatening to shutdown any operationand that it was not making any promises of any kind tothe drivers.Ayers,Hunt, and Mutchie testified as toEaster's statement convincingly.Moreover, their versionreceivesadegreeofcorroborationfromLowery'stestimony that on thatsameday Easter told him ".that he didn't know how, maybe, he could afford to run itif it went union." It is found that Easter did tell Ayers,Hunt, and Mutchie, and possibly Womble,' that he wouldclose the operation down before dealing with Local 710,and that he said that Ace was already dealing with aunion inDes Moines and would not negotiate with Local710.Meanwhile some of the employees had left the lot, butmost remained. The employees who had spoken to Easteremerged and informed them that Easter was ready to dealwith the Des Moines local on their behalf but would notdeal with a Chicago localsince hedid not want to have togo to Chicago every time a labor dispute arose. After themeetingtwo of the drivers, Gates and Womble, discussedthe situation. Gates testified, "We got to discussing it andjust between me and him, we thought maybe that if wehad a petition, . . . maybe we could ... drop 710, becausewere we afraid that if we didn't Mr. Easter was going to'They werenot elected but went in either on their own initiativeor at thesuggestion of other employees;and not all went in at one time. During partof the time Womblegave a statement to Phillips about the events inChicago on March 25'It is possible thatWomble failedto hear this threat because he wasbusy conferring with Phillips when that particular statement was made Itisalso possible that he was being less than frank;he impressedthe TnalExaminerunfavorably as to credibility.17pull the trucks off and everybody would be out of a job."On March 29 they consulted Wolf, who, at their request,drafted the following language:March 29, 1968TO WHOM ITMAY CONCERNTHIS IS TO ADIVSE ALL PARTIES CONCERNED, WE, THEUNDERSIGNED DO HEREBY DEMAND THAT OUR NAMES BEWITHDRAWN FROM A PETITION WHICH WE SIGNED WITHTEAMSTER LOCAL NO. 7 10.With Wolf's acquiescence they asked a clerical employeeof Lowery Trucking to type it up and she did so. Wolfcautionedthemennot to disclose that he had composedthe petition.Womble, usually accompanied by Gates,approached the various drivers and solicited theirsignatures,urging that that would be a means of keepingtheir jobsand gettingback to work. Ten of the 14 driverssignedthe petition by about March 31. Womble thenmailed it to Ace in Des Moines, where it was received onApril 1 or 2.10Walter Lowery testified that he discussed with Easterthe question of layover pay the day of the meeting withthe employees, but, he said, "there was nothing that cameout of it at that time." In a conversation shortly beforetheApril 9 resumption of operations, he testified, Eastersaidto him, "Well, we thought we had been paying it allthe time," to which Lowery replied that he had not knownitwas supposed to be paid and that Ace had never beenbilled.He said that he told Easter he would pay itthenceforth.Lowery testifiedfurtherastothatconversation as follows:All I remember about it, we were trying to makeeverybody as happy as we could on the operation. Whenyou get your trucks down for two weeks like myself andIam not makingany money, it cost me eight or tenthousand for my trucks sitting on the lot, so I aminterestedin gettingback to work and the drivers weresurely interestedin gettingback to work. I tried to talkand get everything done I could get done.During the first few days of April Myers told variousLowery drivers that when operations were resumed theywould receive $5 when laying over in Chicago and $2.50per hour forunloadingin the Omaha area. Shortly afterApril 9, when operations were resumed, drivers did receivethe unloading and layover pay, and their mileage wasincreased by Lowery Trucking to 9 cents per mile." Atleast someof the drivers first heard from Myers about themileage increase.Concludingfindings as to interference restraint andcoercion by Ace.The evidence is uncontradicted that Easter told theemployees at the outside meeting on March 27 that hewould close down the meat-haul operation.While thewarningmay not have been expressly coupled with areference to Local 710 and its bargaining demand, thecircumstanceswere such as necessarily to imply suchcoupling.Easter knew that Local 710 represented theemployees, he was refusing to negotiate with Local 710,"G C Exh. 8. Womble testified that he alsogave acopy of the signedpetitiontoWolf, but Wolf,as well asWalter Lowery,deniedever receivingit."The unloadingpaymentswere discontinuedon April 22, 1968 Furtherfacts as tothe mileage increaseare set forth below in subsection 3. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he had charged the day before that Local 710 waspicketing his trucks for recognition. The employees hadnever been informed of any possibility of shutdown beforeLocal 710 came into the picture. Thus Easter was lettingthe employees know that because they had chosen tobargain collectively through Local 710 their jobs were indanger. Plainly he was seeking to undermine Local 710and destroy its majority by telling the employees thatRespondent had the power to, and would, deprive them ofemployment if they persisted in attempting to bargaincollectivelythrougharepresentativeof their ownchoosing.When Easter spoke inside to Mutchie, Hunt,Ayers, and possiblyWomble, he was more explicit; hestated in so many words that he would close down ratherthan negotiate with Local 710. This message was dulyconveyed to the other employees, as Easter expected. It isfound that Ace warned the employees that it would shutdown the meat operation before dealing with Local 710. Itis further found that Respondent thereby interfered with,restrained and coerced the employees in exercise of theirrights under the Act and sought to undermine Local 710'smajority, all in violation of Section 8(a)(1) of the Act.Easter's statements to the employees on March 27 thathe thought they were already receiving layover pay, andhis apparently serious discussion with some about thecosts that would be involved in granting unloading pay,may have seemed to imply to the employees that thesebenefits were distinct possibilities.Nevertheless he madeno promise. This was made especially clear as to thelayover pay by Walter Lowery, who testified that onMarch 27 Easter insisted that the layover money wassupposed to be paid all along but that "nothing ... cameout of it at that time." Moreover such promises wouldhave contained a degree of implication that Ace was goingto continue the meat operation, which would have runcounter to Ace's main purpose at that time of impressingupon the employees that their jobs were in jeopardy.Subsequently,afterAce had in its possession therevocation petition which demonstrated that 10 drivershad responded to its threat of shutdown by withdrawingfrom Local 710, Easter did instruct Lowery to startreimbursing employees for layovers, and Myers informedthe various employees of the institution of that benefit aswell as the unloading pay.12 It is found that Ace promisedand instituted payment for layovers and for unloading inorder to induce the employees to abandon, and refrainfrom resuming, their efforts to bargain collectively andthat Ace thereby violated Section 8(a)(1).3. Interference,restraint,and coercionby LoweryTruckingWhile most of the general discussion on March 27 bothinside and outside was with Easter, the men also spokewith Ruth and Walter Lowery, and one of the drivers toldLowery that all the men had signed union cards inChicago. Ayers and Mutchie asked Walter Lowery if theycould be placed on other runs. Ayers testified that RuthLowery replied that they did not want to place himelsewhere because he was a union sympathizer and mightstart the same thing again. Ruth Lowery's version of her"it is foundthat Ace didnot authorize layover paymentsprior to theorganizational activitiesAs Ace did notinform the men that they wereentitled to the payments and as no adequate reason appearswhyLoweryTrucking would have withheld the payments or their announcement if infact theyhad been authorized,the Trial Examinerhas credited Lowery'stestimony over that of Easter.replywas that Lowery Trucking could not fire otherdrivers to give them jobs. Ayers impressed the TrialExaminer as credible and it is found that Ruth Lowerymade the statement as he testified." Robbins testified thatthe day before or after the March 27 meeting he droppedin at the Lowery coffee room and saw, among others, Mr.andMrs.Lowery.He stated that during a generaldiscussionof the shutdown and of whether Ace wouldcontinuethemeat run, Ruth Lowery said that if Acediscontinued the meat operation, ". . . the Alkire driversmay as well look for another job because they won't havea job in their trucks." Ruth Lowery did not testify aboutany remarks she might have made in Robbins' presence.WhileRuthLowery's statement standing alone issusceptible of a noncoercive interpretation," the placing offive or six drivers during the shutdown establishes that itwas more sweeping in both substance and tone than calledfor if its purpose had been only to point out the actualprobabilities as to employment. In view of this fact, andin light of Mrs. Lowery's statement to Ayers, it is foundthat her statement to Robbins was calculated to threatenreprisalsagainst the employees for insisting upon theirright to bargain collectively. It is found that LoweryTrucking warned employees that drivers favoring Local710 would not be given work with other customers.Robbins also testified that on the occasion alreadyreferred toWalter Lowery". . . said before he ... [would]put up with this kind of stuff, he would pull his trucksoff."Lowery failed to deny what Robbins testified to.However, in view of Robbins' vagueness as to the exactcontext of the remark, it is found that the GeneralCounsel has failed to establish thereby thatWalterLowery threatened to shut down the Omaha-Chicago, orany other, run before dealing with Local 710. Brittaintestified,and Lowery denied, that during the outsidemeeting onMarch 27 Lowery said that "he would take histrucks off . . . if it wentunion."In the absence ofcorroboration, and in view of the extreme confusion at theoutside meeting, it is found that the General Counsel hasfailed to establish that the statement was made. SlottentestifiedthataboutDecember 15, 1967, he heard anon-Ace driver ask Walter Lowery if he would put somenewly acquired trucks on a union run, and that Loweryreplied that he would take them off first. This was deniedby Lowery, who pointed out that three of his customers,which he named, were unionized. Slotten's testimony as tothe incident was vague and the Trial Examiner hasthereforecreditedLowery'sdenial.Itwillberecommended that paragraph 12 of the Complaint bedismissed.Walter Lowery's discussion with the drivers about thepossibility thatAce would permanently shut down themeat operation contained no threat of reprisal by LoweryTrucking. There is no evidence that Lowery, rather thanthemen, initiated these discussions.Moreover the menalready knew from Easter that Ace was threatening such ashutdown; the possibility was an established fact. It willthereforebe recommended that paragraph 14 of theComplaint be dismissed. CompareUnited States RubberCompany,160 NLRB 661, 666, fn. 11."The Trial Examiner has noted that Mutchie testified that he recalled noconversation about the Union when Mr and Mrs.Lowery were bothpresent"Walter Loweryadmitted discussing with various driversthe fact that ifAce shut down,LoweryTrucking would probably be unable to placedriverselsewhere but he said that the reason he gave was that it had nocustomers using the particular kind of equipmentused by Ace. LOWERY TRUCKING CO.19Lowery testified that shortly after the men went back towork he, with no suggestion from Easter, decided toincrease their compensation to 9 cents per mile. Hetestified,"and I told Mr. Easter I was doing this. Thedrivers should be a little more happy and everything else ifwe give them a little more money." He also testified that.. the events that took place," such as the March 27meeting, had nothing to do with his decision, and that thereason he gave the increase was that his other drivers werereceiving 9 cents per mile and that he "thought the boysatAlkire deserved the same as the rest" Thistestimony cannot be credited. Lowery testified that theotherdrivers'payhadbeen increased to 9 cents"somewhere like" November 1967. It will be recalled thatLowery had increased the Ace drivers' pay to 8-3/4 centsinOctober 1967. Plainly Lowery Trucking's policy hadbeen to maintain a wage differential; it was only whenLowery decided to cooperate with Easter in persuadingthemen to renounce and stay out of Local 710 that hedecided to have the Ace drivers' pay to catch up with theothers'. That these were the considerations that motivatedhim is disclosed by Lowery's own testimony, quotedabove, of what he told Easter. It is found that LoweryTrucking granted the employees a wage increase for thepurpose of discouraging membership in Local 710 and ofdiscouragingresortby the employees to collectivebargaining. It is further found that Lowery Truckingthereby violated Section 8(a)(1) of the Act.D. The RefusalTo Bargain1.The appropriate unitThe Complaintalleges that all over-the-road driversoperatingdrivingequipmentunder lease agreementbetween Lowery TruckingCo. and Ace-AlkireFreightLines,Inc., on Omaha-Chicago runs,excluding all otheremployees,guards,andsupervisors,constituteanappropriateunit.BothRespondentsdeniedtheappropriateness of that unit.LoweryTrucking maintained a separate payroll for thedrivers working for each of the 7 companies to which itleased its approximately 100 trucks. However all thedrivers,as well as its clerical employees, were covered byits hospitalization insurance program.Ace used62 drivers working out of its Des Moinesterminal,22 working out of the Minneapolis terminal, andapproximately 24 working out of the Omaha terminal.Includedwere 17 whooperatedAce-ownedequipment, 2inOmaha and 15 in Des Moines and Minneapolis. Whilethe record is not clear,itwould appear that these were allthe drivers regularly usedby Ace in allitsoperations.From time to time it also "trip-leased"cargo; i.e.,engaged trucks for single trips.The DesMoines and Minneapolis drivers included sixcitymen;the rest drove over the road,hauling buildingmaterials,steel articles,and farm machinery.The six citymen and nine of the over-the-road men droveAce-ownedequipment;the rest of the Des Moines and Minneapolisdrivers were owner-operators.At theOmaha terminal during the first half of 1968there were 14 driversof Loweryequipment, 5 or 6 driversof equipment leased to Ace by one Ira Irwin, 3owner-operators,and I other driver for one of the 3owner-operators.16All these were over-the-road drivers. Inaddition there were two local, or city,drivers,both ofwhomdrove Ace-owned equipment. On their outboundruns all14 Lowery drivershauled raw meat, includingfrozen meat, exclusively; they hauled general merchandiseon the return runs to Omaha. The equipment leased byLowery Trucking to Ace was especially adapted to theOmaha-Chicagomeat runs;LoweryTruckingusedsomewhat different equipment for hauling meat to theWestCoast.Irwin'sequipment includedasinglerefrigerated trailer.Turner, an Irwin driver, normallyhauled meat to Chicago in that trailer, being dispatchedby Ace in rotation from the same list and in the samemanner as the Lowery drivers. Irwin's other driversworking for Ace hauled hides, grain, and live hogs toChicago, and from to time Turner was taken off the meatrun in order to haul hogs to Chicago. The threeowner-operators and the driver for one of them did nothaul meat. Irwin was paid on the same basis and the sameamount as Lowery Trucking, namely, 32 cents per mile.The various owner-operators working in the Ace systemwere paid 65 percent of the amount received from Ace'scustomers, 49 percent specifically stated to be for rental ofequipment, and 26 percent for drivers' wages.At one time Ayers drove an Irwin truck hauling meatforAlkire.When Irwin discontinued the lease of thattruck, Ayers applied to Lowery Trucking, which for about1month gave him fill-in assignments hauling meat forAlkire, then assigned him to a meat-hauling truck leasedto another of its customers, and finally accepted hisapplication for an opening on a Lowery truck at Ace.During the shutdown Lowery Trucking placed five or sixof the Ace drivers with others of its lessees. There is noother evidence of transfers of drivers between Ace'svarious lessors or Lowery Trucking's various lessees.The Lowery drivers working out of Ace's Omahaterminal constituted a readily identifiable group, carriedby Lowery Trucking on a separate payroll. Ace habituallyreferred to the meat hauling as an "operation." Thedriverswere also a homogeneous and comprehensivegroup, having exactly the same skills and duties, includingthespecializeddutiesofmonitoringrefrigerationequipment and seeing to the steaming out of trailers inChicago. They made the same Omaha-Chicago-Omaharun, carrying the same cargo on the outbound trips, andsubstantially the same cargos on the return trips. Theywere subject to the same uncertainties as to waiting forreturn loads, sometimes having to overnight in Chicago,and as to waiting for the discharge of their return loads inOmaha. While subject to the same supervision as nonunitdrivers, they were dispatched on the basis of a singlerotation list which, except for Turner, discussed below,included no other drivers. Normally they did not transferto other jobs at the Ace terminal or with other lessors orlessees. In view of the foregoing, and particularly sincetheir basic wages were controlled by a different employer,the meat-haul drivers had interests which, to an importantdegree,were separate from those of the other driversworking out of Ace's Omaha terminal. Similarly, sincetheirday-to-daywork was almost entirely under theimmediate direction and control of Ace, they had interestswhich to an important degree were separate from those ofthe other Lowery drivers. Significantly, until impelled bythe pressure of their self-organization, Lowery Truckingpaid them a different wage.Except for the fact that he was hired and paid by adifferent lessor-employer, and occasionally hauled livehogs instead of meat, Turner's principal interests were the"About June 1968 Ace dispensed with the services of the four trucks anddrivers last referred to 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame asthose of the Lowery drivers." The relationship toIrwin, however, was significant. To that extent Turner hadimportant interests in commonwith the four or five otherIrwin drivers and working out of Ace's Omaha terminaland different from those of the Lowery drivers. It isunnecessary to decide whether a unit including Irwin'smeat-haul driver would be appropriate or inappropriate,or would be more appropriate than a unit including onlythe Lowery drivers. Since he was on the payroll of adifferent lessor, his exclusion from the unit alleged in thecomplaint does not render that unit inappropriate."Moreover Local 710 at no time indicated that it wouldrefuse to include Turner in the unit, and his inclusionwould have had no effect on Local 710's majority. Even ifhe should be in the unit, that minor variance would nothave renderedLocal 710'sbargaining request inadequate.SeeThe Hamilton Plastic Molding Company,135 NLRB371, 373, enforcement denied in relevant part on othergrounds 312F.2d 723 (C.A. 6).It is found that the unit alleged in the complaint isappropriate.2.MajorityGeneral Counsel's Exhibit 14 lists the 13 employees inthe appropriateunit onFebruary 29, 1968; i.e., the driverswho on that date were driving Lowery trucks leased toAce. General Counsel's Exhibit 15, which also contains 13names, purports to list all employees in the unit on March19, 1968.However the latter list omits Edward Gates,who drove a Lowery truck on the Ace meat-hauling runfrom March 6, 1968, on. It is found that there were 13employees in the appropriate unit from February 29, 1968,toMarch 6, 1968, and 14,includingGates, from March 6,1968, to at least April 9, 1968."The General Counsel offered in evidence 15 Local 710designationswhich bore the duly authenticatedsignaturesof unit employees"and which were also authenticated asto dates.Three designations had been executed in January1967beforea7-monthhiatusinLocal710'sorganizational efforts and were rejected by the TrialExaminer as stale.SeeThe Grand Union Company,122NLRB 589, 590. Of the 12 cards received in evidence 10had been signed between December 4,1967, and February26, 1968, by unit employees on the February 29 list."Between February 29 and March 19 two unit employees,Wood and Morris, both card signers, were separated, andthreemen,namely,Gates,Gale,andHagerwereemployed in the unit, of whom only Gates, who signed acard on March 7, designated Local 710. Accordingly, nineof the cards received in evidence had been signed betweenDecember 4, 1967 and March 7, 1968, by unit employeeson the March 19 list.The three authenticated cards rejected as stale had been"The recorddoes not showTurner's rate of payHowever,the TrialExaminer would reach the same result in this case even if the proof hadestablished that his pay was the same as that ofthe Lowerydrivers."Ace, in refusing to meet withLocal 710,did not base its refusal on thefailure to include Turner. Its claim in this connection was on the generalground that the unit was inappropriate and that the drivers were employeesof LoweryTrucking;Irwin was not mentioned."In view of the temporary nature of the shutdownof Ace'smeat-haulingoperation betweenMarch 25 and April 9,the mere fact that some driverswere placed elsewhereby LoweryTrucking did not,without further proof,remove them from the unit"He also placed in evidence a card signedby Turner on March 25"Ayers,Benton,Brittain,Hayes,Hunt,Morris,Shurtleff,Slotten,Womble,and Woodsignedby Robbins, Mutchie, and Lyons. Slotten testifiedwithout contradiction that during the meeting on March27Mutchie told the Ace representative "that we had allsigned" cards for Local 710. This statement of Mutchie'sat an open meeting plainly implied acknowledgement andreaffirmation of his own designation of Local 710. Itrebuts the inference that because of the lapse of time andthe Union's inaction Mutchie's January 1967 designationof Local 710 had lost its vitality. It is therefore found thatatalltimesmaterialLocal 710 was Mutchie's dulydesignated bargaining representative. It is further foundthat Local 710 had been designated by 11 of the 13 unitemployees as of February 29, and by 10 of the 14 unitemployees as of March 19.Ace contends that all the cards are invalid as evidenceof designation of Local 710 because,inter alia,they weresecured by representation that the purpose of the cardswas to secure an election, and under the furtherrepresentationthat they were to beusedfor the restrictedpurpose of bargaining only with Ace, and not with Aceand Lowery Trucking as joint employers. The cards readin part as follows:"MEAT AND HIGHWAY DRIVERS, DOCKMEN, HELPERSANDMISCELLANEOUSTRUCKTERMINALEMPLOYEES UNION, LOCAL NO. 7104217 S.HalstedSt.TelephoneChicago,Illinois 60609CLiffside 4-3200DateAPPLICATION AND AUTHORIZATIONAlthough I am aware that I am not required to signany dues check-off assignment, or any membershipapplicationcard,oranyotherUnionform,nevertheless, I desire voluntarily to sign this form andhereby apply for membership in Local 710.Employed byYour NameStarting DateHomeAddressClass of WorkCityStateS SIam not a member of any Local Union of the I.B. ofT. QIam a memberof Local Union No.BookNo.and I requesta transferto Local Union No.710.It ismy understandingthat I am now employed"The omitted text consists of a checkoff authorization.Ace contendsthat the authorization is invalid under an Iowa statute,and that the cardsare therefore inoperative as designationsof Local 710 Thiscontention iswithout merit LOWERY TRUCKING CO.under the jurisdiction of this Local Union and this requestis being made in accordance with the Constitution of theInternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America [art. xviii, Sec.3(a)]. If agreeableto Local 710,approval of acceptanceby Local No. 710 attachedhereto.(Your Signature)This copy is to be retained by Local Union No. 710In support of the first claim Ace cites the testimony ofHunt and Womble. On direct examination Hunt testifiedthat when he signed the card, Mischan did not tell himanything in particular; and when pressed, Hunt replied,"Well, I don't really recall what he did say." Oncross-examination he testified in part as follows:Q. Did he say anything about a vote of the drivers?A. I believe he did ask for a vote, I am not sure ....Q. Do you remember anything else being said by himexcept the vote? A. Not really, no.Q. So that is what you remember most clearly aboutyour conversation that a vote was mentioned by Mr.Mischan? A. As near as I can remember. Now, whatthe vote was for, I don't know, I didn't even understandwhat he was talking about when he said it, to tell youthe truth.Q. You didn't understand what the card was about?A. Yes, I knew what the card was for ....Womble testified that he did not recall what Mischan hadtold him about the cardhe signedbut thathe signed ".. .with the understanding that most of the other drivers hadsigned it and it was to be a vote, that this card, I was notjoining the Union or anything like that, it was to be avote amongst the drivers to see if wewas goingto join theUnion."On several occasions he answered in theaffirmative when asked if he understood that the cardswere "to get a vote," but he said that he was not referringto a vote at the Labor Board. Mischan testified that hetold each employee that the card was an applicationand authorization for membership in Local 710, and thatamajority was needed in order to get a contract. Hisstatements as to the purpose of the card were testified byvarious employees to have been, "... for a union contractwithAce-Alkire" (Ayers); "..we wanted to get acontract with Ace-Alkire . . ."(Slotten); "..for unionrepresentation" (Benton); "Well, he was going to try toget a union in there, I believe" (Hunt); "... so he couldrepresent us in the Union . . .," and "..so the Unioncould represent [us] . . ." in dealing with Ace (Brittain);11. ..authorizing his union to represent[me] ... with ..."Ace (Gates). Five of the 10 cards of unit employeesreceived in evidence indicated that the signers werealreadymembers of Local 710's International, 3 inwithdrawal status.There is no evidence that Mischan represented to anyemployees that the cards were for the purpose of securinga Board election; and the Trial Examiner does not creditWomble's testimony to the extent that he indicated thathe himself understood that the purpose of the cards was tosecure an election or any kind of vote or poll." It is foundthatMischan made no representation to the employeesthat the purpose of the cards was to obtain an election orthat they would be used solely for such purpose. It isfurther found that by signing the cards the employeesintended to and did designate Local 710 as theirbargaining representative."Such understanding,even if held,would not negateWomble's overtaction of having signed a card designatingLocal 710 asbargaining agent.21With respect to Ace's second contention, each cardreceived in evidence showed Ace as the signer's employer;"andMischan testified that in soliciting the cards . theemployer he mentioned was Ace. He stated that normallythe ICC permit holder is the company dealt with and thathe did not tell the employees that he would use the card toseek bargaining with Ace and Lowery Trucking on a jointbasis.As to this last, he explained, "To them it is notimportant." The various items of information called foron a union membership application or authorization cardare normally intended to serve as aids to the union incarrying on its operations; they are not intended aslimitations of the union's authority. A change with respectto any item does not,per se,cut off theunion's authority.Thus, it is hardly arguable that a change in an employee'shome address to a nearby location would terminate theunion'sauthority.On the other hand, his move to adistant place might, in appropriate circumstances, warrantthe inference that his designation of the union was nolonger operative. The same would be true of changes inwork classification or employerone has to examine allthecircumstances in order to determine whether adesignation has ceased to be effective. To the extent, ifany, that there may be any limitation on the reach of anemployer's designation of a bargaining representative, itwould be with respect to a particular job; and even thensuch limitation would be found not in what is written onthe card but in all the surrounding circumstances. Inmany, but by no means all, cases a change of employerwould indicate a different job, and a determination wouldhave to be made as to whether, in the circumstancespresent, a designation had thereby lost its effectivenes.Assuming that some designations may be limited to thejobs filled at the time the employees signed, it is plain inthe present case that the employees were authorizingLocal 710 to bargain about their then current jobs. Aceascribes to Local 710 a "disdain for the statutory rights ofemployees" because Mischan testified that the questionwas not important to the employees. This contention ofAce is unsound.What was in fact important to theemployees, and their purpose insigning thecards, was toobtain the benefits of collectivebargaining,whether withAce, with Lowery Trucking, or with both, about the jobsthey then held. This conclusion is not negated by the factthatmost of the employees considered only Ace theiremployer.It is found that on February 29, 1968, and at all timesthereafter,Local 710 was, and it still is, the exclusiverepresentative of the employees in the appropriate unit forthepurpose of collective bargaining with Ace, withLowery Trucking, and with both jointly, within themeaning ofSection 9(a) of the Act."3.The request and refusalIt is undisputed that on February 29, 1968, Local 710,offering to prove its majority, requested Ace to enter intonegotiations and that it continuously thereafter sought tomeet with Ace. The record also establishes that Acerefused to meet with Local 710.SeeJoy Silk Mills. Inc. v N.L R.B.185 F 2d 732, 743 (C.A.D.C.), cert.denied 341 U S 914."Benton's card showed"Alkire."`The revocationpetition doesnot affectthis finding. It was signed after,and as a resultof,Ace's illegal refusal to bargain and threat of shutdown.SeeFrankBrothers Company v. N.L.R.B.,321 U.S. 702, 704. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDAce contends,inter alia,that its refusal to bargain"was based on its doubt that the Union was majorityrepresentative of the drivers."Ace made the Council itsagent for purposes of dealing with Local 710 at least withrespect to recognition.There is no evidence that theCouncil had,or claimed to have, any doubt that Local710 represented a majority of the employees.It raised noquestion of majority with Mischan,and its letter to Ace ofMarch 15 gave no inkling of any such question; itsuggested a Board election as a right that Ace had ratherthan as a means of resolving a doubt.Nor is therecredible evidence that Easter had doubt as to Local 710'smajority.At theMarch 27 meeting,with all employeespresent, he was told that the men had all signed cards andno one contradicted the statement;and nothing Eastersaid or did indicated the slightest doubt as to its accuracy.On the contrary,he told the employees explicitly that hewould not bargain with their union,and that if theyinsisted,they would have no jobs,all this without anymention of the question of majority or of the desirabilityof determining majority through an election.It is foundthat Ace had no good-faith doubtof Local710's majority.Ace also contends that its refusal was based on doubtas to the appropriateness of the unit.Here again none ofAce's actions indicate a good-faith doubt as to suchappropriateness.Itdidnot raise that issue in thediscussions which took place prior to its letter of March19 finally refusing to meet with Local710.The TrialExaminer is convinced,and finds,that this claim was notmade in good faith.It is noted that even a good-faithdoubt as to appropriateness of unit is not a defense to arefusal to bargain.Tom Thumb Stores,123NLRB 833;see alsoN.L.R.B. v.My Store,Inc.,345 F.2d 494, 498,2 (C.A. 7),cert.denied382U.S. 922.Ace contends,further,that it refused to bargain because the Lowerydriverswere not its employees.Like the question ofappropriateness of unit, this is basically a legal questionso that an employer refuses to bargain on such ground athisperil,even if acting in good faith.N.L.R.B. v.Keystone Floors,Inc.d/b/a Keystone Universal CarbonCompany,306 F.2d 560(C.A. 3), enfg.130 NLRB 4.Finally,Ace contends that it did not violate Section8(a) (5) because no request to bargain was made whichincludedLoweryTrucking.As they were joint employers,a demand on either was sufficient to charge both. SeeCussins&Fearn Co., Inc.d/b/a Buckeye Mart,and FirShoe Corporation,165NLRB No. 9, fn. 15 (TXD), enfd.405 F.2d 1211 (C.A. 6); see alsoRef-Chem Company andano.,169NLRB No. 45.DistinguishLaneDrugCompany v.N.L.R.B.,391 F.2d812 (C.A.6), cited byRespondents,where the failure to name some operatingcorporations in a request to bargain was held by the courtto result in a failure to indicate a desire to bargainconcerning the employees of such corporations. In anyevent, this is a belated contention;Ace took no steps tohave Lowery Trucking brought in to participate in thenegotiationsbut simply disclaimed all obligation tobargain.Its letter of refusal and its actions on March 27made plain that any attempt by Local 710 to attempt toarrange joint negotiations would have been futile and,further, that Ace's various protestations as to its reasonsfor refusing to negotiate lacked good faith.It informedthe employees that if they insisted on bargaining throughLocal 710, they would be out of jobs;it entered into directnegotiations with employees to explore the costs involvedin compensation for loading;and it ultimately promisedand granted such compensation and compensation forlayoverswithoutgivingtheemployees'bargainingrepresentativean opportunity to discuss the matters.Plainly,after such procedures,the Board election to whichAce sought to relegate Local 710 could not have been afair one.As already stated,the request to bargain directed toAce, followed by Ace's refusal to bargain,made LoweryTrucking,asa joint employer,responsiblefortheviolation of Section 8(a)(5). SeeCussins&Fearn Co.,Inc., supra.However,Lowery Trucking'sviolationwasmore direct.By March 27 Lowery knew that a majorityof his Ace drivers had signed cards for Local 710 and thatLocal 710 was seeking to bargain collectively on theirbehalf.Moreover,on April 3 he had received a copy ofthe charge in this case in which Local 710 alleged that itwas the drivers'exclusive bargaining representative butthat Lowery Trucking,as well as Ace,had refused tobargain.Nevertheless,shortly afterApril 9,196$, withoutnotifying Local 710 of his intention or making any effortto negotiate about the matter,he changed the employees'wages. Local 710 had not waived its right to bargain forthe employees with Lowery Trucking and Lowery had noreason to think so.In this connection the Trial Examinernotes that Lowery Trucking filed an answer in this case inwhich it admitted that Local 710 had requested bothRespondents to bargain.For these reasons it is found thatLowery did not refrain from broaching the question of awage increase to Local 710 because it believed that Local710 had waived its bargaining rights or because it believedthat such approach would be futile. This finding isstrengthened by the fact,already found,thatLoweryTrucking granted the increase for the specific purpose ofdiscouragingmembership inLocal710andofdiscouragingresortby the employees to collectivebargaining.Indeed,Lowery'sown testimony as to hisconversationswithEaster about layover pay and themileage increase-"... we were trying to make everybodyas happy as we could on the operation...-make itapparent that the mileage increase was part of an effortby Lowery Trucking to join with its co-employer, Ace, ingranting the already threatened employees benefits inorder further to coerce them not to attempt to bargaincollectively.Plainly Lowery Trucking's action in bypassingLocal 710 when granting the wage increase in April 1968was a violation of its obligation to bargain as required bythe Act.It is found that Respondents refused to bargain withLocal 710 that such refusal was based upon their rejectionof the principle of genuine collective bargaining byemployees through representatives of their own choosing.It is further found that by refusing to bargain with Local710 on February 29, 1968, and thereafter,by bargainingwith the employees directly onMarch 27, and byinstituting changes in April 1968 with respect to mileagepayment, compensation for loading,and reimbursementfor layover expenses,without bargaining about suchmatters with Local 710,Respondents violated Section8(a)(5) of the Act. SeeCussins & Fearn Co., Inc.,supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of the Respondents setforth above in section III, occurring in connection withtheiroperations described in section I, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce. LOWERY TRUCKING CO.23V. THE REMEDYAs it has been found that Respondents have engaged incertain unfair labor practices,it is recommended that theBoard issue the Recommended Order set forth belowrequiring them to cease and desist from said unfair laborpractices and to take certain affirmative action which willeffectuate the policies of the Act.It has been found that the acts of interference,restraintand coercion engaged in by both Respondents werespecifically calculated to undermine Local 710 and destroyits establishedmajority.Merely requiring Respondents tocease and desist in the future from such conduct wouldnot suffice to restore the situation to what it was prior tothose unfair labor practices.If an order were so limited,such restoration could be accomplished only by means ofa repetitionby Local 710of its organizing campaign,under the added burden,moreover,of residual effects ofRespondents'coerciveactions;and in the meantimeRespondents would enjoy the advantages flowing to themfrom their illegal actions. But a responsibility to restorethe situationtowhat itwas priorto theunfair laborpractices,to the extent that such restoration is reasonablypossible,restsupon the Board.As Respondents wereunder a duty to bargain with Local 710 before theirrespective acts of interference,restraint,and coercion onMarch 27 and thereafter,the appropriate remedy for theeffects of those acts apart from their violation of Section8(a)(5), is that Respondents be required to bargain withLocal 710,and it will be so recommended.Thisremedy is,of course,alsoappropriate to remedy Respondents'violations of Section 8(a)(5) of the Act.Respondents'unfair labor practices,so specifically andcalculatedly directed at the employees' basic right tobargain collectively,indicate a disposition on their partnot to comply with the requirements of the Act.For thisreason it is recommended that Respondents be required tocease and desist from infringing in any manner on therights of employees guaranteed in Section7 of the Act.Upon thebasis of the foregoing findingsof fact and ofthe entire record in this case,the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.Respondents,Walter Lowery and Ruth Lowerydoing businessas LoweryTruckingCo., and Ace-AlkireFreight Lines, Inc., are each engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.Respondents are, and at all times material havebeen,each an employer within the meaning of Section2(2) of the Act.3.Respondents are, and at all times material havebeen,eachan employerof theemployees in theappropriate unit, within the meaning of Section 8(a)(5) ofthe Act.4.Meat and Highway Drivers, Dockmen,Helpers andMiscellaneous Truck Terminal EmployeesUnion, LocalNo. 710,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection2(5) of the Act.5.All over-the-road drivers operating driving equipmentunder lease agreement between LoweryTrucking Co. andAce-AlkireFreight Lines, Inc. on Omaha-Chicago runs,excluding all other employees,guards, and supervisors asdefined in the NationalLaborRelations Act, as amended,constituteaunitappropriateforthepurposeofcollective-bargaining within the meaning of Section 9(b) ofthe Act.6.At all times since February 29, 1968,Local 710 hasbeen,and it still is, the exclusive representative of all theemployees in the appropriate unit for the purpose ofcollective bargaining in respect to rates of pay, wages,hours of employment,and other terms and conditions ofemployment,within the meaning of Section 9(a) of theAct.7.By refusing to bargain collectively with Local 710 asthe exclusive representative of all their employees in theappropriate unit, Respondent have each engaged,and areengaging,in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.8.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act,Respondents have each engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct, as amended,Respondents,Walter Loweryand Ruth Lowery,doing business under the name LoweryTrucking Co., and Ace-Alkire Freight Lines, Inc., andtheir respective officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Unilaterally changing the compensation or otherterms or conditions of employment of employees in theappropriate unit without first offering Meat and HighwayDrivers,Dockmen,Helpers andMiscellaneousTruckTerminal Employees Union,-Local No.710, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,opportunity tonegotiate concerning such matters.(b) In any other manner-refusing to bargain collectivelywithLocal 710 as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages,hours of employment,or any other terms orconditions of employment. The appropriate bargainingunit is:All over-the-road drivers operating driving equipmentunder lease between Lowery Trucking Co. andAce-AlkireFreightLines, Inc., on Omaha-Chicagoruns,excludingallotheremployees,guards,andsupervisors as definedin the Act.(c) Threatening employees with loss of employment forjoining, remainingmembers of,or seeking to bargaincollectivelythrough,Local 710 or any other labororganization.(d)Promisingorgrantingemployeesadditionalcompensation to induce them not to become or remainmembers of,or to seek to bargain collectively through,Local 710 or any otherlabor organization.(e) In any other manner interfering with,restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which, it isfound,will effectuate the policies of the Act:(a)Upon request, jointly meet and bargain collectivelywith Local 710 as the collective-bargaining representativeof the employees in the appropriate unit, and, if an 24DECISIONS OF NATIONALunderstanding is reached,embody such understanding in asigned agreement.(b)Post at their respective offices and places ofbusiness located in Council Bluffs,Iowa, and Omaha,Nebraska,copiesoftheattachednoticemarked"Appendix B."' Copies of said notice,on forms providedby the Regional Director for Region 18, after being dulysigned by Respondents'respective representatives,shall bepostedimmediatelyupon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the receipt of this Decision,what steps Respondents have each taken to complyherewith."IT IS ALSO RECOMMENDED that the allegations thatRespondent Lowery Trucking threatened to discontinuesupplying trucks to Respondent Ace and that it toldemployees that Respondent Ace would shut down theOmaha-Chicago run before dealing with the Union bedismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Respectively notify said RegionalDirector, in writing,within 10 days from the date of this Order,what stepsRespondents have each taken to comply herewith."APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all parties had the opportunityto present their evidence,aDecision has been issuedLABOR RELATIONS BOARDfinding that we violated the law and ordering us to postthis notice and actually do what we say in the notice.WE WILL,upon request,meet with and bargaincollectivelywithLocalNo.710,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,as the collective-bargainingrepresentative of the employees in the appropriate unit,and if an understanding is reached,embody theunderstanding in a signed agreement.The appropriateunit is:All over-the-road drivers operating driving equipmentunder lease between Lowery Trucking Co. andAce-Alkire Freight Lines,Inc.on Omaha-Chicagoruns,excluding all other employees,guards, andsupervisorsasdefinedintheNationalLaborRelations Act, as amended.WE WILL NOT unilaterally change your compensationor any other term or condition of employment withoutfirstofferingLocal 710 opportunity to negotiateconcerning such matters.WE WILL NOTthreaten you with loss of employmentfor joining, remainingmembers of,or seeking tobargain collectively through Local 710 or any otherlabor organization.WE WILL NOT promise or grant you additionalcompensation to induce you not to become or remainmembers of,or seek to bargain collectively through,Local 710 or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce you in the exercise of your right toself-organization,tobargaincollectivelythroughrepresentatives of your own choosing,and to engage inany other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.DatedBy[FIRM NAME](Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,316 FederalBuilding,110SouthFourthStreet,Minneapolis,Minnesota 55401,Telephone 612-334-2611.